Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-17 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches the claimed features.
	Regarding claims 1-9 and 16-17, none of the cited prior art alone or in combination teaches a moveable sinker means comprising an actuating section for actuation of an entirety of the sinker means in a reciprocating manner and a loop forming section for knocking over and holding down loops of yarn formed by knitting, wherein the loop forming section of the moveable sinker means comprises an opening which moves together with the moveable sinker means, and wherein the opening is delimited in a width direction of the moveable sinker means by two side faces and a loop forming section of a needle is at least in part movably disposed between the two side faces of the opening.
Regarding claims 10-15, none of the cited prior art alone or in combination teaches a sinker means comprising a loop forming section integrally connected with an actuating section so as to be moveable therewith for knocking over and holding down loops of yarn formed by knitting, wherein the loop forming section comprises an opening, wherein the opening is delimited in a width direction of the sinker means by two side faces each integrally connected with the actuating section so as to be moveable therewith for movably disposing at least a part of a longitudinal extension of a loop-forming section of a needle between the two side faces.
The closest art of record is Conti (WO 95/04176) which discloses a sinker means comprising a loop forming section integrally connected with an actuating section for knocking over and holding down loops of yarn formed by knitting, wherein the loop forming section of the sinker means comprises an opening, and wherein the opening is delimited in a width direction of the sinker means by two side faces and a loop forming section of a needle is at least in part movably disposed between the two side faces.  However, Conti does not disclose wherein the actuating section configured for actuation of an entirety of the sinker means in a reciprocating manner, wherein the loop forming section integrally connected with the actuating section so as to be moveable therewith, and wherein the opening moves together with the sinker means.  Modifying Conti to have the above claimed features would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/DANNY WORRELL/            Primary Examiner, Art Unit 3732